Citation Nr: 0803458	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  00-16 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $24,345.61.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1986 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Committee on Waivers and Compromises (Committee) located at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Committee's August 1999 decision denied the veteran's 
request for waiver of recovery of overpayment of VA 
compensation benefits in the calculated amount of 
$24,345.61.  In June 2000, the veteran filed a notice of 
disagreement contesting the denial of waiver of overpayment, 
as well as the validity of the debt itself.  The RO 
subsequently issued a statement of the case in June 2000 
addressing solely the issue of waiver of overpayment of 
compensation benefits.  The veteran then perfected his appeal 
of this issue in August 2000.

Board remands in May 2001 and in January 2004 instructed the 
RO to specifically consider the issue of whether the 
overpayment of VA compensation benefits in the amount of 
$24,345.61 was properly created.  In both of the Board's 
remands, the veteran was advised that he must complete his 
appeal of this issue following the issuance of a statement of 
the case (SOC).  In April 2005, the RO issued an SOC finding 
that the overpayment in the amount of $24,345.61 was created 
in a proper manner.  As noted in the SOC, the veteran was 
informed that he had 60 days from the date the SOC was issued 
to file an appeal of this issue, otherwise the case would be 
closed. See 38 C.F.R. § 20.302.  Thereafter, a timely 
substantive appeal was not received, and therefore this issue 
is not properly before the Board.  Accordingly, the Board 
shall proceed with the adjudication of the veteran's appeal 
concerning the issue of waiver of overpayment.




FINDINGS OF FACT

1.  The veteran's first award of compensation benefits arose 
from an October 1996 rating decision that granted service 
connection for multiple sclerosis at a 30 percent disability 
rating, effective from September 13, 1996.   

2.  The RO's notification letter concerning the October 1996 
decision was sent to the veteran that same month.  As 
indicated in the letter, the RO attached a copy of "VA Form 
21-8764, Disability Compensation Award Attachment - Important 
Information, which explains certain factors concerning your 
benefits." 

3.  Two subsequent letters from the RO to the veteran, both 
dated in March 1997, informed him that his compensation 
benefits were being amended based upon cost-of-living 
increases.  Both of these letters stated, "Please read the 
enclosed VA Form 21-8764.  It contains important information 
about rights to receive this benefit."  Both letters also 
indicated that VA Form 21-8764 was included as an enclosure.

3.  A rating decision, dated in October 1997, granted service 
connection at a 40 percent disability rating for weakness of 
the right lower extremity; granted service connection at a 20 
percent disability rating for weakness of the left lower 
extremity; granted an increased disability rating from 0 to 
50 percent for service-connected depression due to multiple 
sclerosis; granted an increased disability rating from 0 to 
60 percent for urinary incontinence; and denied an increased 
disability rating in excess of 30 percent for service-
connected migraine headaches.  Pursuant to this decision, the 
veteran's combined disability rating was increased to 100 
percent effective from September 13, 1996.

4.  In October 1997, the RO informed the veteran that his 
disability compensation benefits were being amended effective 
October 1, 1996.  The letter stated, "Please read the 
enclosed VA Form 21-8764.  It contains important information 
about rights to receive this benefit."  The letter also 
indicated that VA Form 21-8764 was included as an enclosure 
with the letter.

5.  VA Form 21-8764, entitled "Disability Compensation Award 
Attachment -- Important Information," provides notice of 
conditions affecting the right to payment of benefits, 
including that it is the responsibility of the veteran to 
"immediately" notify VA in writing of any change of address 
and that benefits would be reduced upon incarceration in a 
penal institution in excess of 60 days for conviction of a 
felony.

6.  VA received notice in June 1998 that the veteran was 
incarcerated.  Subsequent notice revealed that the veteran 
had been incarcerated based upon felony convictions for 
aggravated child abuse and for aggravated battery with a 
deadly weapon for which he was incarcerated beginning in 
November 1997.

7.  In November 1998, VA notified the veteran of the proposal 
to reduce his benefits based on the 61st day of his 
incarceration.  A subsequent notice letter, dated in December 
1998, informed the veteran that the proposed reduction in his 
benefits resulted in an overpayment in the amount of 
$24,345.61.

8. The veteran acted in bad faith in creation of the 
overpayment.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of compensation 
benefits in the calculated amount of $24,345.61 is precluded 
by reason of bad faith on the part of the veteran. 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that those provisions pertaining to VA's duties to notify and 
to assist do not apply to Chapter 53 of Title 38 of the 
United States Code, and questions pertaining to the waiver of 
recovery of an indebtedness due VA. Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  Therefore, the Board will not 
address whether VA's duties to notify and to assist have been 
satisfied in this case.

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a) (2007).  Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment.  38 C.F.R. § 1.965.  
The list of elements is not all-inclusive.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

However, the law precludes wavier of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b).  Only one of 
three elements (fraud, misrepresentation, or bad faith) need 
be shown to preclude consideration of waiver of recovery of 
the indebtedness.  38 U.S.C.A. § 5302(c).

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b).

In this case, the veteran's first award of compensation 
benefits arose from an October 1996 rating decision that 
granted service connection at a 30 percent disability rating 
for multiple sclerosis, effective from September 13, 1996.  
The RO's notification letter concerning the October 1996 
decision was sent to the veteran that same month.  As 
indicated in the letter, the RO attached a copy of "VA Form 
21-8764, Disability Compensation Award Attachment - Important 
Information, which explains certain factors concerning your 
benefits."  Moreover, the letter listed VA Form 21-8764 as 
an enclosure.

Two subsequent letters from the RO to the veteran, both dated 
in March 1997, informed him that his compensation benefits 
were being amended based upon cost-of-living increases.  Both 
of these letters also stated, "Please read the enclosed VA 
Form 21-8764.  It contains important information about rights 
to receive this benefit."  Moreover, both letters listed VA 
Form 21-8764 as an enclosure with the letters.

A rating decision, dated in October 1997, granted service 
connection at a 40 percent disability rating for weakness of 
the right lower extremity; granted service connection at a 20 
percent disability for weakness of the left lower extremity; 
granted an increased disability rating from 0 to 50 percent 
for service-connected depression due to multiple sclerosis; 
granted an increased disability rating from 0 to 60 percent 
for urinary incontinence; and denied an increased disability 
rating in excess of 30 percent for service-connected migraine 
headaches.  Pursuant to this decision, the veteran's combined 
disability rating was increased to 100 percent effective from 
September 13, 1996.

In October 1997, the RO informed the veteran that his 
disability compensation benefits were being amended effective 
October 1, 1996.  The letter stated, "Please read the 
enclosed VA Form 21-8764.  It contains important information 
about rights to receive this benefit."  It also indicated 
that VA Form 21-8764 was included as an enclosure.

VA Form 21-8764 provides notice of conditions affecting the 
right to payment of benefits, including that it is the 
responsibility of the veteran to "immediately" notify VA in 
writing of any change of address and that compensation 
benefits would be reduced upon incarceration in a penal 
institution in excess of 60 days for conviction of a felony.

In June 1998, VA received notice that the veteran was 
incarcerated.  A subsequent confirmation notice was received 
indicating that he had been incarcerated based upon his 
conviction of felony offenses of aggravated child abuse and 
aggravated battery with a deadly weapon for which he was 
incarcerated beginning on November [redacted], 1997.

In November 1998, VA notified the veteran that the proposal 
of an overpayment in the amount of $24,345.61 had been 
promulgated.  In making this determination, the RO indicated 
that a recipient who is incarcerated in a federal, state, or 
local penal institution in excess of 60 days for conviction 
of a felony committed after October 7, 1980, and has a 
combined rating of 20 percent or more shall be paid 
compensation at the rate of 10 percent payable beginning on 
the 61st day of incarceration. 38 U.S.C.A. §§ 5313, 1114; 38 
C.F.R. § 3.665.

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid. 38 C.F.R. § 3.660(a)(1) (2007).

After consideration of the record and the applicable 
regulatory provisions, it is clear that the veteran failed to 
report his incarceration based upon felony convictions and 
did so with the intent to seek an unfair advantage, with 
knowledge of the likely consequences, and with resulting loss 
to the government.  As noted above, the veteran was 
repeatedly instructed to report any changes in his address 
and was further advised repeatedly that his benefits would be 
reduced upon incarceration in a penal institution in excess 
of 60 days for conviction of a felony.  In fact, the 
veteran's received no less than three such notification 
letters within the year prior to his felony incarceration.  
The last of which occurred less than a month before his 
felony incarceration.  See RO's Notice Letter to Veteran, 
dated October 22, 1997.

The RO first learned of this change in the veteran's status 
over seven months after his incarceration began when his 
spouse requested an apportionment of his compensation 
benefits, indicating that her income was not enough to care 
for their family.  Under these circumstances, the Board finds 
the veteran's failure to report his change in residence, as 
well as his having been incarcerated, was the direct cause of 
the overpayment of VA benefits, and represents a willful 
intention on his part to seek an unfair advantage.  

In view of the above, the Board concludes that the veteran's 
actions constituted bad faith.  Since bad faith in the 
creation of the $24,345.61 compensation benefits overpayment 
has been shown, waiver of recovery of this amount is 
precluded by law.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 
1.965.  Hence, the principles of equity and good conscience, 
such as any current financial hardship, are not applicable.  
Bad faith is shown by the preponderance of the evidence, and 
thus the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) 
does not apply.  Waiver of recovery of overpayment is denied.


ORDER

Waiver of recovery of overpayment of disability compensation 
benefits, in the amount of $24,345.61, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


